Fish, J.
1. One who sells spirituous or intoxicating liquors without a license “ from the authorities now authorized by law to grant license for the sale of such liquors ” is guilty of a misdemeanor. If a sale of such liquors be made within the limits of a municipality whose corporate authorities have power to grant such license, the .seller must produce a valid and subsisting license from such authorities, or else he should be adjudged guilty when tried for selling-such liquors without a license. Hardison v. State, 95 Ga. 337.
2. The holder of a license from municipal authorities to sell spirituous or intoxicating liquors can not, though the same may have been lawfully granted, lawfully sell thereunder after such license has been duly revoked. Melton v. Moultrie, 114 Ga. 462.
3. A municipal ordinance or resolution revoking a liquor license is not “ unconstitutional and void, in that it works a system of prohibition in [a given city] by special enactment, contrary to the general law known as the ‘ local option law. ’ ” Such an ordinance or resolution does not inaugurate a system in the county, but the adoption of it is a mere exercise of municipal discretion with which the courts have no authority to interfere.
4. The evidence in this case and the law applicable thereto demanded a verdict of guilty ; and this being so, it is immaterial to consider or pass upon grounds of the motion for a new trial alleging error in the court’s charges or refusals to charge the jury.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.